 

Exhibit 10.1

 

AMENDMENT NO. 1 TO

 

2011 SECURITIES PURCHASE AGREEMENT

 

This Amendment No. 1 (this “Amendment”), dated as of January 29, 2014, is by and
among Champions Oncology, Inc. (the “Company”), Battery Ventures IX, L.P.
(“Ventures”) and Battery Investment Partners IX, LLC (together with Ventures,
“Battery”).

 

WHEREAS, the Company, Battery and certain other parties are parties to the
Securities Purchase Agreement (the “Securities Purchase Agreement”) dated as of
March 24, 2011; and

 

WHEREAS, the Company and Battery wish to amend certain provisions of the
Securities Purchase Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises made herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Battery hereby agree as follows.

 

1.          The definition of “Change of Control” in Section 1.4 of the
Securities Purchase Agreement is hereby replaced in its entirety with the
following:

 

“Change of Control” means the occurrence of any one or more of the following
events: (i) the sale or other disposition to an unrelated party of all or
substantially all of the assets of the Company, in one transaction or a series
of transactions (other than financing arrangements); or (ii) a merger,
consolidation or share exchange involving the Company and any other person or
entity (other than for the purposes of reincorporation), in which the Company or
one of its subsidiaries is not the surviving entity, after approval of the Board
of Directors.

 

2.          All other provisions of the Securities Purchase Agreement shall
remain intact. This Amendment shall be interpreted in accordance with the
governing law and jurisdiction provisions of Section 7.7 of the Securities
Purchase Agreement. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. This Amendment may be
executed and delivered by facsimile transmission or email.

 

[Remainder of page intentionally left blank]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 



  CHAMPIONS ONCOLOGY, INC.                     By: /s/ Joel Ackerman     Name:
Joel Ackerman     Title: Chief Executive Officer                                
  BATTERY VENTURES IX, L.P.           By: Battery Partners IX, LLC       General
Partner                           By: /s/ Scott Tobin       Name: Scott Tobin  
    Title: Member Manager                                   BATTERY INVESTMENT
PARTNERS, IX, LLC           By: Battery Partners IX, LLC       Managing Member  
                      By: /s/ Scott Tobin       Name: Scott Tobin       Title:
Member Manager  



  



 

 